Title: To James Madison from François de Barbé-Marbois, 31 May 1785
From: Barbé-Marbois, François
To: Madison, James


Sir,
New York, may 31st. 1785.
I have been happy in forming the acquaintance of Mr. Mazzey, & receiving at the Same time your letter dated 3d. June 1784. He is now on his way to france where I know he will find many friends. Mr. Jepherson one of them is generally esteemed in paris & Versailles, & I have no doubt but his appointment as a minister to our court will give great Satisfaction.
The opinion in paris is that peace will continue: The Emperor is Single on his own Side, & will probably See the necessity of altering his System.
Mesmer Keeps his ground, & by what I hear from persons of respectable character I See Sufficient reasons to Doubt before pronouncing him to be a Quack. With perfect esteem & respect I have the honour to be Sir, your obedt. hble. Servt.
De Marbois
